Citation Nr: 1753503	
Decision Date: 11/21/17    Archive Date: 12/01/17

DOCKET NO.  13-17 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to a service-connected left lower extremity disability.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Robinson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1974 to March 1975.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.
 
This case was previously before the Board in March 2016 and remanded to schedule the Veteran for a Board hearing.  The Veteran was then scheduled for a video conference hearing in June 2017.  He failed to appear for the hearing and did not provide any good cause explanation for his absence or request to reschedule the hearing; therefore, his hearing request is withdrawn.  38 C.F.R. § 20.702(d).
 
To afford the Veteran the broadest scope of review, the issue of entitlement to service connection for depression has been re-characterized as entitlement to service connection for any acquired psychiatric disability.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).

The issue of entitlement to service connection for an acquired psychiatric disorder (on the merits) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

An unappealed June 1991 rating decision denied the Veteran service connection for an acquired psychiatric disorder (characterized as a "nervous disorder").  Evidence received since the June 1991 denial includes evidence not of record at that time, relates to an unestablished fact necessary to substantiate the underlying claim of service connection, and raises a reasonable possibility of substantiating that claim.  




CONCLUSION OF LAW

New and material evidence has been received; the claim of service connection for an acquired psychiatric disorder may be reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C. § 7105. However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).
Service connection may be granted for disability due to disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  To substantiate a claim of service connection, there must be evidence of: a current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the claimed disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may also be warranted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Secondary service connection requires (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) evidence establishing a connection between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

Factual Background and Analysis 

In a June 1991 decision, the RO denied the Veteran's claim for service connection for an acquired psychiatric disorder because there was no evidence of a current psychiatric disability.  The decision also discussed a potential link between the Veteran's chronic pain associated with his service-connected left lower extremity disability and his claimed psychiatric disorder.  

Evidence received since June 1991 relates the Veteran's acquired psychiatric disorder and his physical pain due to his service-connected left lower extremity disability.  New evidence also establishes that the Veteran has a current diagnosis of an acquired psychiatric disorder.  For example, the Veteran's June 2012 VA examination reports lists his diagnoses as depression and anxiety and identifies a potential link between his depression and his service-connected left lower extremity disorder.  Reviewing this evidence, the Board finds that it is both new and material and raises a reasonable possibility of substantiating the claim.  Thus, the Board will grant the petition to reopen the claim.



ORDER

The service connection claim for an acquired psychiatric disorder, to include as secondary to a service-connected left lower extremity disability, is reopened.


REMAND

The Board finds the June 2012 VA examination report and the May 2013 addendum opinion inadequate.  The June 2012 examiner stated that the Veteran's pain from his service-connected lower extremity disability contributed to his acquired psychiatric disorder, but then provided a negative nexus opinion.  The negative nexus statement was not supported with sufficient rationale and did not specifically address aggravation.  The supplemental opinion essentially quoted the original report without providing additional rationale for the examiner's conclusions.  Moreover, neither the original report nor the supplemental opinion provided a sufficiently detailed explanation as to why the Veteran's in-service psychiatric symptoms are not considered manifestations of his current psychiatric diagnoses.

For these reasons, a remand is necessary to afford the Veteran a new VA mental health examination before the Board may fairly adjudicate his claim. 

On remand, the examiner must identify the Veteran's current psychiatric disabilities and provide detailed direct and secondary service connection nexus opinions.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated VA or adequately identified private treatment records relevant to the matter on appeal.  

2.  Then schedule the Veteran for a VA mental health examination with a different examiner from the June 2012 examination.  Based on a review of the claims file and examination of the Veteran, the examiner should provide opinions on the following: 

a) For any diagnosed psychiatric disorder, is it at least as likely as not (a 50 percent or better probability) that the diagnosed psychiatric disability is related to the Veteran's service?  If the examiner does not conclude the Veteran has PTSD, this conclusion must be reconciled with the VA treatment records, e.g., June 2010 VA treatment records listing PTSD as one of the Veteran's diagnoses.  If PTSD is identified, the examiner should identify the specific stressor(s) that led to the condition.

b) For any diagnosed psychiatric disorder, is it at least as likely as not (a 50 percent or better probability) that the diagnosed psychiatric disability was CAUSED by the Veteran's service-connected left lower extremity disability?  The examiner must consider the Veteran's 1991 VA pain clinic treatment records showing suicidality regarding his knee pain and the June 2012 VA examination report stating that the Veteran's chronic pain from his left lower extremity contributed to his depression.  

c) For any diagnosed psychiatric disorder, is it at least as likely as not (a 50 percent or better probability) that the psychiatric disability was AGGRAVATED by the Veteran's service-connected left lower extremity disability? (Aggravation means the disability increased in severity beyond its natural progression.)  The examiner must consider the Veteran's 1991 VA pain clinic treatment records showing suicidality regarding his knee pain and the June 2012 VA examination report stating that the Veteran's chronic pain from his left lower extremity contributed to his depression.  

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in clarification being requested).

3.  Finally, readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and allow them the opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C. §§ 5109B, 7112 (2).




_________________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals

 
Department of Veterans Affairs


